Citation Nr: 1800394	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  13-06 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1967 to December 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in August 2017, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a heart disability, which he asserts was caused by exposure to Agent Orange, or alternatively, is secondary to his service-connected posttraumatic stress disorder (PTSD).

In August 2017, the Board remanded the claim in order to provide the Veteran with a new VA examination and obtain medical opinions as to whether the Veteran has a diagnosis of ischemic heart disease and/or whether any current heart disability was caused or aggravated by his service-connected PTSD.

The record shows that the Veteran was scheduled for a VA examination in September 2017; however, he failed to report for the scheduled examination.  

In a November 2017 written correspondence, the Veteran indicated that he was physically unable to attend the VA examination due his heart condition, but that he would attempt to report for another examination if it were rescheduled.  He also stated that he was homeless, and the record shows that several pieces of mail sent to the Veteran's address of record were recently returned as undeliverable.  

Based on the foregoing, the Board finds that the Veteran has provided good cause for his failure to appear for his VA examination.  See 38 C.F.R. § 3.655 (2017).  However, given the Veteran's difficulty attending a VA examination and the fact that the record contains cardiology treatment records regarding the nature of his current heart conditions, the Board finds that another physical examination is not necessary and that a medical opinion is sufficient to address the questions raised by the Veteran's claim.  See 38 U.S.C. § 5103A  (West 2012) (VA's duty to assist requires providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim) (emphasis added).

Additionally, in his November 2017 written statement, the Veteran indicated that he was recently hospitalized at the Puget Sound VA Medical Center (VAMC) and requested that VA obtain those records of treatment.  Therefore, on remand, all outstanding VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records from the Puget Sound VAMC dated September 2017 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Provide the claims file to an appropriate VA examiner to obtain a medical opinion with respect to the Veteran's service connection claim for a heart disability.  After a review of the claims file, the examiner should answer the following:

a.)  Does the Veteran have a diagnosis of ischemic heart disease?  

b.)  Is it at least as likely as not (50 percent or higher probability) that any current heart disability was incurred in or caused by service?  Please explain why or why not.

c.)  Is it at least as likely as not (50 percent or higher probability) that any current heart disability was caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected PTSD?  Please explain why or why not. 

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and provided an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 
(West 2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




